Citation Nr: 0819864	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for a depressive 
disorder, to include as secondary to service-connected 
residuals of a fracture of the distal fibular sesamoid bone 
of the right foot.

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for residuals of a fracture of the distal 
fibular sesamoid bone of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and her son


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran had active duty for training from August 1983 to 
February 1984 and subsequent service with the United States 
Air Force Reserve, to include a special tour of active duty 
in November 1990.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.

When the case was previously before the Board in March 2007, 
it was remanded for additional development.  The case has 
since been returned to the Board for further appellate 
action.

In February 2008, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.  Subsequent to the hearing, the veteran 
submitted additional evidence and waived her right to have 
this evidence initially considered by the originating agency.

The Board notes that service connection for back and neck 
disabilities was denied in an unappealed rating decision 
dated in October 1997.  This decision was based in part on 
the RO's determination that the veteran was not on active 
duty, active duty for training or inactive duty at the time 
of her alleged neck and back injuries in November 1990.  The 
RO has since determined that new and material evidence has 
been submitted to reopen both claims; however, the Board will 
not address whether new and material evidence has been 
presented to reopen these claims.  In this regard, the Board 
notes that the evidence associated with the claims folders 
subsequent to the October 1997 rating decision includes a 
pertinent service department record showing that the veteran 
was on a special tour of active duty at the time of the 
alleged injuries in November 1990.  Therefore, in accordance 
with 38 C.F.R. § 3.156(c) (2007), the Board will address both 
claims on a de novo basis.

The issue of entitlement to an initial disability evaluation 
in excess of 20 percent for residuals of a fracture of the 
distal fibular sesamoid bone of the right foot is addressed 
in the remand that follows the order section of this 
decision.


FINDINGS OF FACT

1.  The veteran did not sustain an injury of her back or neck 
while serving on active duty in November 1990 or during any 
other period of service.

2.  Chronic depression was not present in service or within 
one year of the veteran's discharge from service, and is not 
otherwise etiologically related to service or service-
connected right foot disorder.
  

CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by active duty or active duty for training.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2007).

2.  Residuals of a neck injury were not incurred in or 
aggravated by active duty or active duty for training.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2007).

3.  A depressive disorder was not incurred in or aggravated 
by active duty or active duty for training, nor is it 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided appropriate 
notice, to include notice that she submit any pertinent 
evidence in her possession, by letter mailed in June 2007.  
Although this notice was sent after the initial adjudication 
of the claim and the veteran was not provided notice with 
respect to the disability-rating or effective-date element of 
the claims until after initial adjudication, the Board finds 
that there is no prejudice to the veteran  in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following its receipt of all pertinent evidence, the 
originating agency readjudicated the claims.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had VCAA notice been provided at an earlier time.  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for any of these 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent private treatment records have been obtained.  The 
veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to her back and neck claims but 
has determined that no such examination is required in this 
case because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that any medical opinion linking either claimed disability to 
service would necessarily be based on unsubstantiated history 
that the Board has determined is not reliable.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).   Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a) (2007).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Back and Neck Disabilities

The veteran has been granted service connection for a right 
fracture sustained in November 1990 when a file cabinet fell 
on her foot.  She claims that her back and neck were also 
injured in this incident and that her current back and neck 
disabilities are the result of these injuries.  

The service medical records show that a file cabinet fell on 
her right foot in November 1990 and that she received 
treatment for a fracture of the right foot at that time.  The 
treatment records include no reference to any injury or 
complaint pertaining to the veteran's back or neck, and there 
is no other evidence substantiating the allegation that the 
veteran's back and neck were injured in this incident.  In 
fact, there is no medical evidence documenting any back or 
neck disorder until many years after this incident.  
Moreover, there is no medical evidence suggesting that any 
current back or neck disorder is etiologically related to 
service.

In essence, the evidence of a nexus between these claimed 
disabilities and service is limited to the veteran's 
statements.  This is not competent evidence of the claimed 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for either of these claimed disabilities.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.

Depressive Disorder

The veteran advances two theories of service connection for 
depression.  First, she claims that she is entitled to 
service connection for depression because while in service 
she participated in Desert Storm, her unit was destroyed, and 
she witnessed Hurricane Andrew while at the Homestead Air 
Force Base.  Secondly, she contends that she is entitled to 
service connection for depression as it is due to her 
service-connected right foot disability which has impaired 
her activities of daily living. 

The veteran's service medical records are silent for 
treatment, complaints or diagnosis pertaining to a 
psychiatric disorder.  Additionally, there is no medical 
evidence of a psychiatric disability until May 1997, at which 
time the veteran underwent a private mental status evaluation 
for purposes of applying for Social Security disability 
benefits.  It is specifically worth noting that during the 
May 1997 mental status evaluation, the veteran denied 
undergoing previous psychiatric treatment or hospitalizations 
with the exception of counseling related to the adjustment of 
her son.  There is no medical evidence linking the veteran's 
depression to service or service-connected disability.  
Moreover, a August 2007 VA clinical psychologist extensively 
reviewed the veteran's numerous medical records and after a 
thorough examination, she opined that the veteran's 
depression was less likely than not related to her service-
connected right foot disorder or to service.  The VA clinical 
psychologist provided an adequate rationale for her opinion.  

The evidence of a nexus between the veteran's depression and 
service and service-connected right foot disorder is limited 
to the veteran's own statements.  As noted above, as a 
layperson, she is not qualified to render an opinion 
concerning medical causation.  Id.

Accordingly, service connection is not in order for the 
veteran's depression either on a direct or secondary basis.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for a depressive disorder, 
to include as secondary to service-connected residuals of 
fracture of the distal fibular sesamoid bone of the right 
foot, is denied.


REMAND

The record reflects that the veteran was most recently 
afforded a VA orthopedic examination to determine the degree 
of severity of her service-connected right foot disorder in 
January 2005.  During the veteran's February 2008 hearing, 
she alleged that her right foot disorder had increased in 
severity since the last VA examination.  The recent medical 
evidence of record, moreover, documents continuing physical 
therapy for her right foot.  Given the reported worsening of 
the veteran's symptoms since her VA examination, the Board 
finds that a new VA examination is necessary in order to 
decide the veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002 and Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the service-
connected right foot disorder.  The 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the 
veteran's right foot disability, 
including any 
functional impairment due to pain, 
incoordination, weakened movement, and 
excess fatigability, as well as any 
increase in functional impairment on 
repeated use or during flare ups.  To 
the extent possible, the examiner should 
distinguish the manifestations of the 
service-connected residuals of a 
fracture of the distal fibular sesamoid 
bone of the right foot from the 
manifestations of any other foot 
disorders present.

The examiner should provide an opinion 
as to whether the functional impairment 
resulting from the service-connected 
disability is moderate, moderately 
severe, or severe.  

The rationale for all opinions expressed 
also should be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran and her 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


